MEMORANDUM OF DECISION.
The parents of Roberta S. .appeal from a judgment of the District Court, Portland, terminating their parental rights pursuant to 22 M.R.S.A. § 4055 (Supp.1987). The sole issue on appeal is whether the evidence was sufficient to support the District Court’s decision. Our review of the record satisfies us that the District Court reasonably could have been persuaded that the requisite factual findings were proved to be highly probable. In re Merton R., 545 A.2d 650 (Me.1988).
The entry is:
JUDGMENT AFFIRMED.
All concurring.